Citation Nr: 0843723	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-36 599	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits in the 
calculated amount of $14,880.11 are reasonable.


REPRESENTATION

VA Claimant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1954 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  

In an attorney fee eligibility decision dated September 9, 
2005, VA found that the attorney, Mark R. Lippman 
(hereinafter "Attorney L."), was entitled to payment of 
attorney fees of twenty percent ($14,880.11) from past due 
benefits (gross amount of $74,400.53).  The appellant, the 
veteran's surviving spouse, disagreed with the payment of 
twenty percent of retroactive benefits for attorney fees in a 
September 2005 notice of disagreement.  She also raised the 
issue of whether the attorney fee in the calculated amount of 
$14,880.11 is reasonable.  In a May 2008 decision, the Board 
issued an affirmative decision as to the issue of whether 
Attorney L. is eligible for payment of attorney fees from 
past-due benefits.  The Board noted that it was deferring a 
decision as to the issue of the reasonableness of the fee.  

By letter dated in July 2008, the appellant and Attorney L. 
were notified that although no formal motion for review of 
the fee agreement was filed, the Board would be reviewing the 
fee agreement upon its own motion.  See 38 C.F.R. § 20.609(i) 
(2007).  This letter notified the appellant and Attorney L. 
of the relevant law and regulations pertaining to the issue 
of reasonableness and it provided both parties an opportunity 
to submit additional evidence and argument, including 
personal testimony.  See Mason v. Nicholson, 20 Vet. App 279 
(2006).  Neither party requested a hearing.  

The Board observes that the laws granting it original 
jurisdiction over the issue of reasonableness of an attorney 
were recently amended to return original jurisdiction to the 
Secretary of the VA.  See Pub. L. No. 109-461 (Dec. 22, 2006) 
(codified at 38 U.S.C.A. § 5904 (West 2002 & Supp. 2008)).  
However, the instant case is not impacted by this change in 
law because the amendments apply only to cases in which the 
notice of disagreement is filed on or after June 20, 2007.  
See 38 U.S.C.A. § 5904.  The appellant's notice of 
disagreement was filed in September 2005. 

(The issue of eligibility for payment of attorney fees from 
past-due benefits was the subject of a May 2008 Board 
decision; it was determined that the attorney is eligible for 
attorney fees from past-due benefits.)


FINDINGS OF FACT

1.  The fee agreement between the appellant and her attorney 
meets the basic statutory and regulatory requirements for 
payment of attorney fees from past-due benefits.

2.  A Board decision dated in April 2004 resulted in the 
appellant being awarded past-due benefits from May 29, 1997, 
and the RO withheld from those past-due benefits an amount 
calculated at $14,880.11 as representing the maximum attorney 
fees payable.  

3.  The record contains no indication that the appellant 
terminated her attorney at any time prior to the Board's 
decision in April 2004.  

4.  Under the facts and circumstances of this case, attorney 
fees calculated in the amount of $14,880.11 are reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits in the amount of $14,880.11 have been met.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

In August 2000, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, to include as secondary to herbicide 
exposure and/or in-service tobacco use.  The appellant 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2000, the Secretary of 
VA filed a motion to remand for compliance with the Veterans' 
Claims Assistance Act (VCAA).  

In January 2001, the appellant and Attorney L. entered into a 
contingent fee contract for the purpose of representation in 
proceedings before VA as it related to her claim for service 
connection for the cause of the veteran's death.  As 
previously determined by a May 2008 Board decision, the 
attorney fee contract signed by the appellant and Attorney L. 
satisfied the basic statutory and regulatory requirements set 
forth in 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(c).  
Specifically, a final decision had been promulgated by the 
Board with respect to the issue involved and the attorney was 
retained not later than one year following the date of the 
Board's decision.  The fee agreement provided that a fee 
equal to twenty percent of the total amount of any past-due 
benefits were to be withheld by the VA and paid directly to 
the attorney.

Attorney L. did not submit any argument to the Court.  
Nevertheless, the Court remanded the appellant's claim by 
Order dated in February 2001 for adjudication in accordance 
with the newly-enacted VCAA.  In August 2001, Attorney L. 
submitted a Memorandum in which he requested that VA provide 
a contemporaneous evaluation for the purpose of obtaining 
medical opinions as to (1) whether the veteran acquired his 
smoking during dependency during service, and/or (2) whether 
his twenty-year in-service smoking materially contributed to 
his death from malignant tumor, interstitial fibrosis, and/or 
some form of chronic lung or respiratory disorder.  The Board 
returned the case to the agency of original jurisdiction 
(AOJ) in November 2001 for additional development, including 
an etiological opinion as to the relationship between any in-
service smoking and the cause(s) of the veteran's death.  

The AOJ sent letters to the appellant and Attorney L. in 
December 2001 which complied with the VCAA.  Such letters 
requested that any pertinent evidence or argument be 
submitted; it also requested information regarding the 
veteran's radiation exposure during service.  Evidence was 
received by the AOJ from the appellant in December 2001.  The 
appellant also indicated that she was confused by the AOJ's 
request for information regarding radiation exposure; she 
noted that she was not claiming any disability as due to 
radiation exposure.

In March 2002, Attorney L. forwarded a letter that was sent 
to him by the appellant which requested that VA obtain 
service and post-service treatment records pertinent to her 
appeal.  He also submitted a request for an extension to 
submit additional evidence.  In April 2002, the AOJ sent a 
second letter requesting information regarding claimed 
radiation exposure.  Again, the appellant responded with a 
statement clarifying that it was not her claim that the 
veteran's cause of death was related to radiation exposure.  
The RO received written correspondence from the appellant on 
January 13, 2003, in which she requested information 
regarding the status of her appeal.  The appellant stated "I 
have currently have an attorney, [Attorney L.] who is 
supposed to be handling my appeal.  I have not been able to 
find anything about my claim because I can not [sic] get a 
response from my letters to him."  

No additional evidence or argument was submitted by Attorney 
L., and the case was eventually returned to the Board.  At 
such time, the appellant's previously-appointed accredited 
representative, the American Legion, completed a VA Form 646 
in support of her appeal.  In May 2003, the Board remanded 
the appeal again for the purpose of obtaining those post-
service treatment records identified by the appellant in the 
March 2002 correspondence forwarded by Attorney L.  The 
appellant contacted the AOJ in June 2003, noting once again 
that she "tried to contact my attorney, [Attorney L.] 
concerning the status of my claim [sic] however I can not 
[sic] seem to get a response from him."  Nothing was 
received from Attorney L. until October 2003, when he 
submitted a request for a status update.  Thereafter he 
submitted a November 2003 letter indicating that the 
appellant had no additional evidence or argument to submit.  

By decision dated in April 2004, the Board granted service 
connection for the cause of the veteran's death.  A review of 
the Board's April 2004 decision reflects that the positive VA 
etiological opinion obtained in conjunction with the November 
2001 Board Remand was relied upon in granting the appellant's 
claim.  An April 28, 2004, RO rating decision implemented 
this decision, granting service connection for the cause of 
the veteran's death, effective May 29, 1997.  A September 
2004 letter to the appellant informed her that she would be 
receiving retroactive dependency and indemnity compensation 
(DIC) benefits, and that twenty percent would be withheld 
pending a determination regarding entitlement to attorney 
fees.  Finally, in September 2005, the RO sent a letter to 
the appellant and Attorney L. notifying them that the total 
amount of past-due benefits resulting from that award had 
been computed as $74,400.53 and that twenty percent of that 
amount, $14,880.11, had been withheld as representing the 
maximum attorney fee payable by the VA from those past-due 
benefits.  The appellant perfected an appealed as to this 
determination.  

Despite the significant delay in the determination of 
attorney fees, the Board observes that the appellant asserts 
that Attorney L. was not entitled to the entire twenty 
percent fee withheld by the VA as early as October 2004.  See 
VA Form 21-4138 received October 25, 2004.  Written 
statements received from the appellant acknowledge her belief 
that Attorney L. is entitled to some compensation.  However, 
she asserts that he did nothing to help her win her case.  In 
addition to not filing a brief before the Court or the Board, 
the appellant notes that Attorney L. wrote only four letters 
in support of her appeal and that at least one of these 
letters, the above-mentioned March 2002 letter, was submitted 
at her request.  See VA Form 9 received November 7, 2005.  
She also contends that he did nothing to aid in correcting 
the AOJ's misperception regarding the involvement of 
radiation exposure in the appeal, a misperception which 
"unfairly delayed adjudication of the claim."  See Informal 
Hearing Presentation dated May 31, 2006.  Finally, the 
appellant indicates that she tried to contact Attorney L. by 
phone and letters throughout the appeal, but that she 
received no reply.  Id.  In support of this contention, the 
appellant submitted copies of seven letters she sent Attorney 
L. between October 28, 2002, and September 19, 2003, for 
which she received no reply.  

In sum, the appellant has expressed dissatisfaction with 
Attorney L.'s representation during this appeal.  She 
contends that Attorney L. did little, if anything, to aid in 
the award of benefits in her appeal.  Therefore, it is her 
opinion that his attorney fee should be reduced.  

B. Reasonableness of the Fee

At the outset of the Board's analysis it is acknowledged that 
the twenty percent contingency fee provided by the attorney 
fee contract in this case is presumed reasonable.  38 C.F.R. 
§ 20.609(f) (2008).  Moreover, the Court has held that an 
appellant's lay assertions regarding the value and extent of 
the legal services rendered by counsel are insufficient, as a 
matter of law, to rebut that presumption.  In the Matter of 
Vernon, 8 Vet. App. 457 (1996).  

In Scates v. Principi, 282 F.3d 1362, 1365 (Fed. Cir. 2002), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, when read in context and in light of 
the statutory provisions governing the payment of attorney 
fees in veterans benefits cases, implicit in a contingency 
fee arrangement was the understanding that the attorney's 
right to receive the full twenty percent of past-due benefits 
would arise only if he continued as the claimant's attorney 
until the case was successfully completed.  Thus, the Federal 
Circuit held that an attorney with a contingent fee contract 
for payment of twenty percent of accrued veterans benefits 
awarded, discharged by the client before the case is 
completed, is not automatically entitled to the full twenty 
percent fee.  Rather, he may receive only a fee that fairly 
and accurately reflects his contribution to and 
responsibility for the benefits awarded.  Id. at 1366.  

It is not disputed by either party that Attorney L. continued 
to represent the appellant for the entirety of her appeal 
subsequent to the Court's remand.  Moreover, a review of the 
evidence of record reflects that the appellant at no time 
indicated that she had discharged her attorney from the case.  
Absent a finding that the attorney-client relationship was 
terminated prior to completion of the case, the Board finds 
no basis to conclude that Attorney L. is not entitled to the 
entire twenty percent fee.  

The Board is sympathetic to the appellant's assertions that 
Attorney L.'s actions did nothing to advance her appeal as 
well as her overall dissatisfaction with her attorney's 
representation.  However, for whatever reason she chose not 
to discharge him.  As previously discussed, the fee agreement 
at issue here is in compliance with the relevant statutory 
requirements.  Moreover, there is nothing that renders the 
fee provided for in the agreement unreasonable on its face.  
Pursuant to 38 U.S.C.A. § 5904(d), the total fee payable does 
not exceed twenty percent and is contingent on the success of 
the claim.  Finally, the Court has made it clear that when 
the presumption of reasonableness applies, lay assertions, 
such as the appellant's in the present case, challenging the 
value of services rendered are insufficient to rebut this 
presumption.  In the Matter of Vernon, supra.  

Consequently, under the facts and circumstances of this case, 
the Board finds a reasonable fee for the appellant's attorney 
represents twenty percent of past-due benefits awarded the 
appellant in the calculated amount of $14,880.11.  







	(CONTINUED ON NEXT PAGE)

ORDER

Reasonable attorney fees from past-due benefits representing 
twenty percent of the appellant's award, or $14,880.11, are 
granted pursuant to the attorney fee agreement between the 
appellant and Attorney L., and subject to the provisions 
governing the award of monetary benefits.



                    
_________________________________________________
	MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


